DENY and Opinion Filed December 19, 2022




                                               S   In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                         No. 05-22-01335-CV

                  IN RE UMTH GENERAL SERVICES, L.P., Relator

             Original Proceeding from the 192nd Judicial District Court
                               Dallas County, Texas
                        Trial Court Cause No. DC-22-09833

                               MEMORANDUM OPINION
                         Before Justices Schenck, Reichek, and Carlyle
                                  Opinion by Justice Reichek
        Before the Court is relator UMTH General Services, L.P.’s December 14,

2022 petition for writ of mandamus.1 Relator challenges the trial court’s November

30, 2022 order denying a motion to dismiss. Also before the Court is relator’s

December 15, 2022 motion to stay and request for expedited consideration.

        Entitlement to mandamus relief requires relator to show that the trial court

clearly abused its discretion and that relator lacks an adequate appellate remedy. In

re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig.



    1
      A petition filed with this Court commencing an original proceeding must be captioned “In re [name
of relator].” TEX. R. APP. P. 52.1. “The party seeking the relief is the relator.” TEX. R. APP. P. 52.2. Although
the body of relator’s petition refers to multiple parties as “relators,” UMTH General Services, L.P. is the
only party who has commenced this original proceeding.
proceeding). Relator bears the burden of providing the Court with a sufficient record

to show it is entitled to relief. Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992)

(orig. proceeding). Here, however, relator’s petition is not properly certified. See

TEX. R. APP. P. 52.3(j); In re Butler, 270 S.W.3d 757, 758 (Tex. App.—Dallas 2008,

orig. proceeding). Further, the record reflects that the trial court held a hearing on

relator’s motion to dismiss on November 30, 2022. But relator neither provided a

properly authenticated transcript of any relevant testimony from that hearing,

including any exhibits offered into evidence, nor a statement that no testimony was

adduced in connection with the matter complained. See TEX. R. APP. P. 52.7(a)(2).

      Accordingly, we conclude that relator has failed to carry its burden and deny

relator’s petition for writ of mandamus without prejudice to refiling. See TEX. R.

APP. P. 52.8(a). We also deny as moot relator’s motion to stay and request for

expedited consideration.




                                           /Amanda L. Reichek/
                                           AMANDA L. REICHEK
                                           JUSTICE
221335F.P05




                                         –2–